Citation Nr: 0521919	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-21 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for 
post-operative residuals of a vagotomy and pyloroplasty for 
duodenal ulcer disease and a hiatal hernia, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from April 1944 to 
May 1946, from August 1946 to July 1948, from August 1948 to 
August 1951, and from November 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska.  The notice was furnished, and subsequent 
development of this case was completed by, the RO in Oakland, 
California.  In pertinent part, the November 2001 
determination continued a 30 percent disability evaluation 
for the service-connected post-operative residuals of a 
vagotomy and pyloroplasty for duodenal ulcer disease and a 
hiatal hernia.  

Following receipt of notification of that decision, the 
veteran perfected a timely appeal with respect to the denial 
of his increased rating claim.  During the current appeal, 
and specifically, by a June 2003 rating action, the Oakland 
RO awarded an increased evaluation of 40 percent, effective 
from January 2001, for the veteran's service-connected 
post-operative residuals of a vagotomy and pyloroplasty for 
duodenal ulcer disease and a hiatal hernia.  

Further, at a hearing conducted before a hearing officer at 
the RO in September 2004, statements by the veteran could be 
construed as raising the matter of entitlement to a total 
disability rating based on individual unemployability.  2004 
hearing transcript (2004 T.) at 2.  This matter has not been 
developed for appellate review and is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The service-connected post-operative residuals of a 
vagotomy and pyloroplasty for duodenal ulcer disease and a 
hiatal hernia is manifested by reflux episodes which occur 
once every two weeks and which include reflux of acid, 
burning in his esophagus, some tenderness in the left upper 
quadrant, nausea, vomiting (which is occasionally bloody), 
occasional diarrhea, chronic constipation with a rare episode 
of bloody stool, and mild anemia.  However, there is no 
showing of malnutrition, hypoglycemic symptoms, material 
weight loss, more than mild anemia, or symptomatology 
resulting in severe impairment of health.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
post-operative residuals of a vagotomy and pyloroplasty for 
duodenal ulcer disease and a hiatal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Codes 7305, 7308, 7346, & 7348 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the VCAA, 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim (inapplicable here), redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

By letters dated in May 2001 and August 2004 in the present 
case, the RO informed the veteran of the type of evidence 
necessary to support his increased rating claim.  In 
addition, the RO notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  The RO also discussed the attempts already made to 
obtain relevant evidence with regard to this claim.  Further, 
the RO notified the veteran of his opportunity to submit 
"any additional information or evidence," "information 
describing additional evidence or the evidence itself," and 
"any other evidence or information that . . . [he thought 
would] support . . . [his] claim."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the November 2001 rating decision, the July 
2003 statement of the case (SOC), and the November 2004 and 
December 2004 supplemental statements of the case (SSOCs) 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his increased rating claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in December 2004.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  Additionally, the veteran has been accorded 
two pertinent VA examinations during the current appeal.  
Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issue on appeal.  Accordingly, the Board will proceed to 
adjudicate the veteran's claim based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Initially, by an August 1953 rating action, the RO 
granted service connection, and a 10 percent disability 
evaluation (effective from March 1953), for residuals of a 
duodenal ulcer disease.  By a March 1958 decision, the RO 
awarded an increased evaluation of 40 percent, effective from 
March 1958, for the service-connected post-operative 
residuals of a duodenal ulcer.  By an April 1959 rating 
action, the RO decreased this evaluation to 20 percent, 
effective from June 1959.  Subsequently, in a March 1971 
determination, the RO redefined the veteran's 
service-connected gastrointestinal disorder as post-operative 
residuals of a vagotomy and a pyloroplasty, to include a 
duodenal ulcer and a hiatal hernia, but confirmed the 
20 percent evaluation for this disability.  In a February 
1980 decision, the RO granted an increased rating of 
30 percent, effective from July 1979, for this 
service-connected disability.  

In January 2001, the veteran filed his current claim for an 
increased rating for his service-connected post-operative 
residuals of a vagotomy and a pyloroplasty, to include a 
duodenal ulcer and a hiatal hernia.  During the current 
appeal, and specifically by a June 2003 rating action, the RO 
awarded an increased evaluation of 40 percent, effective from 
January 2001, for this service-connected disability.  This 
disorder remains evaluated as 40 percent disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to a relevant diagnostic code, evidence that a 
vagotomy with a pyloroplasty or a gastroenterostomy is 
followed by demonstrably confirmative post-operative 
complications of stricture or continuing gastric retention 
warrants the assignment of a 40 percent disability rating.  
38 C.F.R. § 4.114, Diagnostic Code 7348 (2004).  A higher 
evaluation is not warranted under this Diagnostic Code.  

Additionally, evidence of moderate post-gastrectomy syndromes 
including less frequent episodes of epigastric disorders 
(than with severe post-gastrectomy syndromes) and 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss warrants the grant of a 40 percent 
disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7308 
(2004).  The highest evaluation allowable pursuant to this 
Diagnostic Code, 60 percent, necessitates evidence of severe 
post-gastrectomy syndromes, including nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  Id.  

According to the relevant diagnostic code which rates 
impairment resulting from a duodenal ulcer, evidence of a 
moderately severe duodenal ulcer which is less than severe 
but which involves either impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year will result in the assignment of a 40 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).  The 
highest evaluation allowable pursuant to this Code, 
60 percent, necessitates evidence of a severe duodenal ulcer 
manifested by pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and anemia and weight loss productive 
of definite impairment of health.  Id.  

Further, evidence that a hiatal hernia has resulted in 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, regurgitation, and substernal or arm or shoulder 
pain and is productive of considerable impairment of health 
warrants the assignment of a 30 percent disability rating.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).  The next 
higher evaluation, 60 percent (which is also the highest 
rating allowable under this Diagnostic Code), requires 
evidence of symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia or with other 
symptom combinations productive of severe impairment of 
health.  Id.  

Throughout the present appeal, the veteran has asserted that 
a disability rating greater than the currently assigned 
evaluation of 40 percent is warranted for his 
service-connected post-operative residuals of a vagotomy and 
pyloroplasty for duodenal ulcer disease and a hiatal hernia.  
According to the veteran, as a result of this 
service-connected disability, he experiences sleep trouble, 
regurgitation, some vomiting, and "a lot" of diarrhea and 
has dietary restrictions.  See, e.g., 2004 T. at 8-11.  See 
also, 2005 hearing transcript (2005 T.) at 4, 8-10.  He has 
testified that he tries to maintain weight of 160 pounds 
because, if his weight goes below that amount, he is "almost 
constantly sick" and "pick[s] up any germ, or virus, or any 
bug that comes along."  2004 T. at 12.  

In this regard, the Board acknowledges that, at VA 
examinations completed during the current appeal, the veteran 
has described reflux episodes which occur once every two 
weeks and which include reflux of acid, burning in his 
esophagus, nausea, vomiting (which is occasionally bloody), 
occasional diarrhea, and chronic constipation with an episode 
of bloody stool two months prior to the most recent 
evaluation in November 2004.  Some tenderness in the left 
upper quadrant has also been shown.  

At the most recent VA miscellaneous digestive condition 
examination conducted in November 2004, the examiner observed 
that the veteran showed no signs of acute distress and that 
he had bowel sounds present in all quadrants and only mild 
anemia.  Additionally, while the veteran weighed 180 pounds 
at a VA examination previously conducted in May 2001, he had 
gained 8 pounds by the time of the November 2004 evaluation.  
At the November 2004 examination, the examiner concluded that 
the veteran's gastrointestinal symptoms do "not cause 
abdominal symptomatology productive of severe impairment of 
health."  In support of this conclusion, the examiner cited 
the veteran's symptomatology which includes periodic vomiting 
with questionable episodes of hematemesis, bloody stool 
associated with constipation, stated insubstantial weight 
loss, and anemia.  Furthermore, a review of the claims folder 
indicates that the veteran's gastrointestinal symptoms have 
required only occasional outpatient treatment.  

For these reasons, the Board finds that the symptomatology 
associated with the veteran's service-connected 
post-operative residuals of a vagotomy and pyloroplasty for 
duodenal ulcer disease and a hiatal hernia more nearly 
approximates the current 40 percent evaluation for this 
disability.  For instance, although the veteran has described 
nausea and occasional diarrhea and mild anemia has been 
shown, other symptomatology, including hypoglycemic symptoms 
and weight loss, has not been found.  In addition, the 
physician who most recently examined the veteran has 
concluded that his gastrointestinal symptoms are not 
productive of severe impairment of health.  Consequently, the 
next higher rating of 60 percent, based upon evidence of 
symptomatology associated with severe post-gastrectomy 
syndromes, is not warranted.  38 C.F.R. § 4.114, Diagnostic 
Code 7308 (2004).  

Moreover, despite the veteran's report of periodic vomiting, 
he has also described only occasional hematemesis and melena.  
Also, examinations have shown no recent weight loss and no 
more than mild anemia.  Furthermore, the doctor who has most 
recently examined the veteran has found that his 
gastrointestinal symptoms are not productive of severe 
impairment of health.  Consequently, the next higher rating 
of 60 percent for the service-connected post-operative 
residuals of a vagotomy and pyloroplasty for duodenal ulcer 
disease and a hiatal hernia, based upon impairment resulting 
from a duodenal ulcer, cannot be assigned.  See, 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2004).  

Also, despite the veteran's complaints of periodic vomiting 
and occasional hematemesis or melena, there are no objective 
evaluation findings of material weight loss, moderate anemia, 
or other symptom combinations productive of severe impairment 
of health.  In this regard, the Board reiterates that the 
physician who conducted the most recent VA examination of the 
veteran's service-connected gastrointestinal disability in 
November 2004 specifically concluded that the relevant 
symptomatology is not productive of severe impairment of 
health.  Consequently, the next higher rating of 60 percent 
for the veteran's service-connected post-operative residuals 
of a vagotomy and pyloroplasty for duodenal ulcer disease and 
a hiatal hernia, based upon impairment resulting from a 
hiatal hernia, cannot be granted.  See, 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2004).  

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected 
post-operative residuals of a vagotomy and pyloroplasty for 
duodenal ulcer disease and a hiatal hernia have resulted in 
marked interference with his employment or require frequent 
periods of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
service-connected post-operative residuals of a vagotomy and 
pyloroplasty for duodenal ulcer disease and a hiatal hernia 
has resulted in unusual disability or impairment that renders 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  



ORDER

A disability rating greater than 40 percent for the 
service-connected post-operative residuals of a vagotomy and 
pyloroplasty for duodenal ulcer disease and a hiatal hernia 
is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


